MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Apr 02 2020, 9:25 am

court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kurt A. Young                                             Curtis T. Hill, Jr.
Nashville, Indiana                                        Attorney General of Indiana
                                                          Caryn N. Szyper
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Craig Lenahan,                                            April 2, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-1504
        v.                                                Appeal from the Brown Circuit
                                                          Court
State of Indiana,                                         The Honorable Mary Wertz, Judge
Appellee-Plaintiff.                                       Trial Court Cause No.
                                                          07C01-1806-F6-266



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020                Page 1 of 17
                                           Case Summary
[1]   Craig Lenahan (“Lenahan”) appeals his conviction, following a jury trial, for

      possession of methamphetamine, as a Level 6 felony.1 We affirm.



                                                    Issues
[2]   Lenahan raises the following three restated issues:


                1.       Whether the trial court fundamentally erred in its
                         instruction to the jury on constructive possession.


                2.       Whether decisions of his trial counsel violated his
                         fundamental right to a fair trial.


                3.       Whether the State presented sufficient evidence to support
                         his conviction.


                               Facts and Procedural History
[3]   At approximately 4:45 in the morning on June 15, 2018, Brown County

      Sheriffs’ Deputies Colton Magner (“Dep. Magner”) and Andrew Eggebrecht

      (“Dep. Eggebrecht”) were parked on the side of State Road 46 across from the

      west gate entrance to Brown County State Park. The deputies’ vehicles were

      facing the road and their headlights were on. They were watching light traffic

      pass by when they observed a mid-2000s silver four-door vehicle drive by at a




      1
          Ind. Code § 35-48-4-6.1(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 2 of 17
      slower than normal speed, heading eastbound toward Nashville, Indiana. The

      driver of the vehicle was a bald white male. The deputies observed him duck

      behind the pillar dividing the front and rear doors as he passed by them; they

      both believed the driver ducked in that manner in order to conceal his face from

      them. The deputies did not observe any other occupants in the vehicle at the

      time.


[4]   Dep. Magner turned east on State Road 46 to follow the vehicle, while Dep.

      Eggebrecht remained at the west gate location to finish some paperwork on an

      unrelated matter. After trailing the silver vehicle for half of a mile, Dep.

      Magner observed it turn into the Abbey Inn. Dep. Magner passed the Abbey

      Inn, continued east towards Nashville, and parked near Green Valley Church

      Road. Meanwhile, Dep. Eggebrecht left the west gate entrance and observed

      the silver vehicle exit the Abbey Inn and continue east on State Road 46.

      Moments later, Dep. Magner observed the same silver vehicle driven by the

      bald white male slowly pass by him at his new location at the intersection of

      Green Valley Church Road and State Road 46. The vehicle’s brake lights

      activated as it passed Dep. Magner on a level stretch of road.


[5]   Both deputies followed the silver vehicle into Nashville and observed the

      vehicle pull into a Speedway gas station. Dep. Eggebrecht passed the gas

      station and parked in a high school parking lot where he could observe the gas

      station. Dep. Magner continued further east on State Road 46. From the high

      school parking lot, Dep. Eggebrecht observed the driver park the silver vehicle

      with the driver’s side closest to a gas pump. A bald white male wearing a black

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 3 of 17
      shirt and black shorts exited the driver’s side of the vehicle and entered the gas

      station. A few minutes later, the same male returned to the silver vehicle,

      moved it to a different gas pump, and parked it so that the gas pump was closest

      to the passenger’s side. The man “look[ed] around over his shoulder”

      “constantly” as he pumped the gas; his “vigilance” caught Dep. Eggebrecht’s

      attention. Tr. Vol. III at 21-22. Dep. Eggebrecht also observed the man “rather

      aggressively” wash the windshield of the vehicle. Id. at 21. The man then

      reentered the vehicle and pulled away with the gas pump handle still inside the

      vehicle’s gas tank. The pump handle detached from the vehicle and dropped to

      the ground. The man then stopped and exited the vehicle, replaced the pump

      handle into the gas pump, got back in the vehicle, and drove away onto State

      Road 46 heading east.


[6]   Dep. Eggebrecht lost sight of the vehicle but observed it a few minutes later at

      the Brown County Inn. Dep. Eggebrecht continued down the road but returned

      to the Brown County Inn three or four minutes later and observed the silhouette

      of a man still sitting in the silver vehicle. Dep. Eggebrecht decided to talk to the

      driver so he pulled into the Inn. When he reached the silver vehicle, the man

      was no longer inside, but a woman who appeared to be unconscious was in the

      back seat on the passenger-side leaning against some baggage. At that time,

      Dep. Magner arrived and both deputies knocked on the window of the vehicle

      to check on the female passenger’s welfare. After several knocks, the female

      woke up, exited the vehicle, and spoke with the deputies. The female, later

      identified as Asia, indicated that she did not know what geographic state she


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 4 of 17
      was in. She explained that she had been asleep for an extended period of time

      and the last place she remembered being in was the southeast corner of

      Missouri. Officer Keith Lawson (“Officer Lawson”) from the Nashville Police

      Department arrived and stayed with Asia while the two deputies looked for the

      driver of the vehicle. Asia did not reenter the silver vehicle.


[7]   Deputies Magner and Eggebrecht searched the area and spotted the driver, later

      identified as Lenahan, walking behind the Inn near the pool area in the dark.

      As Dep. Magner approached Lenahan, Officer Lawson advised over the radio

      that he observed a glass pipe consistent with methamphetamine use on the

      driver’s seat of the silver vehicle. Dep. Magner arrested Lenahan and walked

      him back to the silver vehicle. Lenahan told Dep. Magner that most law

      enforcement would just smash the pipe and it would be forgotten. Lenahan

      also told Dep. Magner that he had been walking around the back of Brown

      County Inn because he was “looking for a possible large wedding venue.” Tr.

      Vol. II at 196-97.


[8]   Dep. Eggebrecht applied for a search warrant for the vehicle while Dep.

      Magner took Lenahan to jail. Dep. Magner returned to where the silver vehicle

      remained parked at the Brown County Inn, and he placed Asia in the back of

      his police vehicle. During the deputies’ subsequent search of the vehicle

      pursuant to a warrant they found: a glass pipe and screwdriver on the driver’s

      seat; a bag of 4.19 grams of methamphetamine in the pocket of the driver’s

      door; a Minnesota license plate that had been reported stolen; and a lighter in

      the center console. Police also observed puncture marks on Asia’s arm and

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 5 of 17
       found several syringes with methamphetamine residue inside a backpack

       comingled with her belongings.


[9]    On June 15, 2018, the State charged Lenahan with possession of

       methamphetamine, as a Level 6 felony; conversion of the license plate, as a

       Class A misdemeanor;2 and possession of paraphernalia, as a Class C

       misdemeanor.3 At the conclusion of the two-day trial on May 23, 2019, the

       jury found Lenahan guilty of Level 6 felony possession of methamphetamine,

       but not guilty of the remaining charges. The court sentenced Lenahan to two

       years executed in the Brown County Jail, and this appeal ensued.


[10]   We will provide additional facts as necessary.



                                       Discussion and Decision
                      Jury Instruction on Constructive Possession
[11]   Lenahan contends that the trial court erred in its final Jury Instruction No. 15,

       which stated:


                  In order to prove constructive possession, the State must show
                  that the defendant has both (1) the intent and (2) the capability to
                  maintain dominion and control over the contraband. The State
                  must demonstrate the defendant’s knowledge of the presence of
                  the contraband to prove the intent element. If the control is non-




       2
           I.C. § 35-43-4-3(a).
       3
           I.C. § 35-48-4-8.3(b)(1).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 6 of 17
               exclusive, the State may prove knowledge from evidence of
               additional circumstances pointing to the [d]efendant’s
               knowledge.


               Additional circumstances have been shown by various means,
               including (1) incriminating statements made by the defendant; (2)
               attempted flight or furtive gestures; (3) location of substances like
               drugs in settings that suggest manufacturing; (4) proximity of the
               contraband to the defendant; (5) location of the contraband
               within the defendant's plain view; and (6) the mingling of the
               contraband with other items owned by the defendant. This list is
               non-exhaustive as other circumstances could reasonably
               demonstrate requisite knowledge.


       App. at 99.


[12]   We review a trial court’s decision to tender or reject a jury instruction for an

       abuse of discretion.


               Under this standard, we look to whether evidence presented at
               trial supports the instruction and to whether its substance is
               covered by other instructions. [Kane v. State, 976 N.E.2d 1228,
               1230-31 (Ind. 2012).] When the appellant challenges the
               instruction as an incorrect statement of law, we apply a de novo
               standard of review. Id. at 1231. We reverse the trial court only if
               the instruction resulted in prejudice to the defendant's
               “substantial rights.” Hernandez v. State, 45 N.E.3d 373, 376 (Ind.
               2015).


       Batchelor v. State, 119 N.E.3d 550, 554 (Ind. 2019). In reviewing a trial court’s

       decision to give or refuse tendered jury instructions, we consider: (1) whether

       the instruction correctly states the law; (2) whether there is evidence in the

       record to support the giving of the instruction; and (3) whether the substance of
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 7 of 17
       the tendered instruction is covered by other instructions which are given.

       Guyton v. State, 771 N.E.2d 1141, 1144 (Ind. 2002).


[13]   Where the defendant failed to object to the jury instruction, the objection is

       waived and reversal is warranted only where there was fundamental error.

       Pattison v. State, 54 N.E.3d 361, 365 (Ind. 2016). However, where—as was the

       case here—the defendant affirmatively agreed to the jury instruction, he invited

       the error and the fundamental error analysis is not available to him. Batchelor,
119 N.E.3d at 558 (quoting Brewington v. State, 7 N.E.3d 946, 954 (Ind. 2014))

       (clarifying that invited error is not just a “passive lack of objection” but

       “affirmative actions [taken] as part of a deliberate, ‘well-informed’ trial

       strategy”); Darden v. State, 99 N.E.3d 645, 651 (Ind. 2018) (internal quotation

       and citation omitted) (noting the doctrine of invited error is based on the legal

       principle of estoppel and “forbids a party from taking advantage of an error that

       she commits [or] invites…”). Lenahan’s counsel affirmatively agreed to

       instruction 15 in its final version. Tr. Vol. III at 187-88 (Defense counsel stating

       to the court, regarding final instruction 15, “It looks good.”). Therefore,

       Lenahan cannot now claim that instruction was fundamental error.


[14]   In any event, Lenahan has not met his burden to show any error, let alone

       fundamental error, in final jury instruction number 15. Lenahan incorrectly

       maintains that the instruction does not include the requirement that he had

       knowledge of the presence of the illegal substance. See Armour v. State, 762
N.E.2d 208, 216 (Ind. Ct. App. 2002) (noting, to prove constructive possession

       of a drug, the State must show the defendant had knowledge of its presence to

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 8 of 17
       prove the intent element), trans. denied. However, the instruction clearly does

       include such language. App. at 99 (“The State must demonstrate the

       defendant’s knowledge of the presence of the contraband to prove the intent

       element.”).


[15]   Lenahan also mistakenly asserts that the second paragraph of instruction

       number 15—giving examples of “additional circumstances” that may prove the

       defendant’s knowledge of the contraband when control over it was non-

       exclusive—was erroneous. While he acknowledges that the examples come

       from Supreme Court case law, Gray v. State, 957 N.E.2d 171 (Ind. 2011) (citing

       Gee v. State, 810 N.E.2d 338 (Ind. 2004)), he notes that the mere fact that

       language previously was used in an opinion of the appellate courts does not

       make it proper language for instructions to a jury. Appellant’s Br. at 17

       (quoting Ludy v. State, 784 N.E.2d 459, 462 (Ind. 2003)). However, there is also

       “no blanket prohibition against the use of appellate decision language in jury

       instructions.” Gravens v. State, 836 N.E.2d 490, 494 (Ind. Ct. App. 2005), trans.

       denied. Thus, the fact that the language in the second paragraph of the

       instruction comes from Indiana caselaw does not alone make the instruction

       inappropriate.


[16]   But Lenahan contends that the second paragraph of the instruction “relieved

       the State of having to prove beyond a reasonable doubt that Lenahan had actual

       knowledge of the presence” of the illegal substance. Appellant’s Br. at 18-19.

       Lenahan does not explain this argument any further; to the extent we can

       follow it, his argument seems to challenge the well-established holding that

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 9 of 17
       constructive possession may be shown with evidence of additional

       circumstances such as the examples listed in Gee and cited with approval in

       Gray. However, Lenahan presents no cogent argument as to why that binding

       Supreme Court precedent is erroneous; therefore, we address that apparent

       assertion no further. See Ind. Appellate Rule 46.


[17]   Lenahan also maintains that the second paragraph of the instruction “invaded

       the province of the jury to determine the law and facts” and “misled the jury”

       by “inappropriately emphasizing certain facts.” Appellant’s Br. at 18, 19. That

       is incorrect. Rather, the instruction includes the entire list of examples—even

       those inapplicable to Lenahan—as stated by Supreme Court precedent.

       Moreover, the instruction accurately states that the list of examples is “non-

       exhaustive as other circumstances could reasonably demonstrate the requisite

       knowledge.” App. Vol. II at 99.


[18]   The trial court did not abuse its discretion when it tendered final jury

       instruction number 15.


                               Fundamental Right to Fair Trial
[19]   Lenahan asserts that he was denied his fundamental right to a fair trial when his

       counsel:4 (1) agreed to final jury instruction number 15; (2) introduced video



       4
         Lenahan specifically asserts that he is not raising an ineffective assistance of counsel claim in this direct
       appeal, only a fundamental error claim. While application of the two doctrines “may frequently lead to the
       same result, the analyses are different.” Benefield v. State, 945 N.E.2d 791, 803 (Ind. Ct. App. 2011). And a
       defendant may raise a claim on direct appeal that his trial counsel’s representation constituted fundamental
       error. Id.; see also Jewell v. State, 877 N.E.2d 864, 942 (Ind. 2007).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020                      Page 10 of 17
       and photographic evidence that allegedly prejudiced his defense; (3) failed to

       object to certain evidence, and (4) was ineffective in his cross-examination of

       Dep. Eggebrecht. An error to which there was no objection is fundamental,

       and thus reviewable on appeal, if it made a fair trial impossible or constituted a

       clearly blatant violation of basic and elementary principles of due process

       presenting an undeniable and substantial potential for harm. Durden v. State, 99
N.E.3d 645, 652 (Ind. 2018).


[20]   Where fundamental error analysis is applicable, it operates as


               an exception to the general rule that a party’s failure to object at
               trial results in a waiver of the issue on appeal. Benson v. State, 762
N.E.2d 748, 755 (Ind. 2002). This exception, however, is
               “extremely narrow” and encompasses only errors so blatant that
               the trial judge should have acted independently to correct the
               situation. Id. At the same time, “if the judge could recognize a
               viable reason why an effective attorney might not object, the
               error is not blatant enough to constitute fundamental error.”
               Brewington[ v. State], 7 N.E.3d [946,] 974 [(Ind. 2014)].
Id.


[21]   As our Supreme Court explained in Brewington v. State, principles of

       fundamental error and ineffective assistance of counsel may overlap in that


               [a]n error blatant enough to require a judge to take action sua
               sponte is necessarily blatant enough to draw any competent
               attorney’s objection. But the reverse is also true: if the judge
               could recognize a viable reason why an effective attorney might
               not object, the error is not blatant enough to constitute
               fundamental error. And when a passive lack of objection … is

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 11 of 17
                coupled with counsel’s active requests …, it becomes a question
                of invited error.


       Brewington, 7 N.E.3d at 974. In other words, where trial counsel’s action or

       inaction was an oversight, fundamental error analysis may apply. Id. at 975.

       However, where the alleged error was a strategic decision on the part of trial

       counsel, even if unsuccessful, it is invited error and not reviewable. Id. (“At

       bottom, then, fundamental error gives us leeway to mitigate the consequences

       of counsel’s oversights, but invited error precludes relief from counsel’s strategic

       decisions gone awry.”).


[22]   Lenahan’s claims regarding his counsel’s agreement to jury instruction 15 and

       his counsel’s alleged error in introducing certain video and photographic

       evidence5 both involve invited error and, as such, those contentions are not

       subject to fundamental error analysis. E.g., Brewington, 7 N.E.3d at 974-75.

       Those decisions of Lenahan’s trial counsel were not the result of counsel’s

       oversight but rather they involved strategic, though ultimately unsuccessful,

       decisions to present jury instructions and evidence that might show reasonable

       doubt that Lenahan possessed the items found in the vehicle. See Tr. Vol. III at

       202-03, 205 (Defense counsel arguing that the video and photographs show

       movement by someone other than defendant in the vehicle in order to cast




       5
         Specifically, Lenahan refers to video footage from the Speedway gas station that indicated Asia was
       moving around in the vehicle while Lenahan was in the gas station, Def’s Ex. B, Ex. at 26, and still photos of
       Lenahan outside the vehicle at the Speedway, Def.’s Ex.s C and D, Ex. at 27, 28.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020                   Page 12 of 17
       doubt on contention that Lenahan knew of the presence of the contraband and

       that there was constructive possession). Those invited alleged errors are not

       reviewable.


[23]   And counsel’s alleged errors in failing to object to certain evidence were not

       such blatant errors that they violated Lenahan’s fundamental right to a fair trial.

       Brewington, 7 N.E.3d at 974. Trial counsel’s failure to object to evidence

       regarding paraphernalia, even if erroneous, was harmless, as Lenahan was

       found not guilty of the possession of paraphernalia charge. And the trial court

       could have recognized a viable reason why defense counsel failed to object to

       evidence regarding the puncture marks on Asia’s arm; i.e., such evidence

       tended to show Asia’s possession and use of drugs and, thus, cast some doubt

       on the contention that Lenahan was the one who possessed the illegal

       substance.


[24]   Finally, Lenahan fails to explain how his counsel’s failure to cross examine

       Dep. Eggebrecht about discrepancies between his testimony and the probable

       cause and search warrant affidavits caused prejudice to him. He contends that

       Dep. Eggebrecht testified that he approached the parked vehicle at the Brown

       County Inn but that his probable cause affidavit states that he “stopped”

       Lenahan at the Brown County Inn. And he notes that Dep. Eggebrecht

       testified that, when he pulled into the Brown County Inn parking lot and

       walked to the car, that was when he first noticed that no one was inside the

       vehicle other than Asia, but his affidavit for a search warrant stated that

       Lenahan “exited and left the area on foot” as the deputy pulled into the parking

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 13 of 17
       lot. App. at 15. However, we fail to see how those minor discrepancies caused

       any harm to Lenahan, much less fundamental error, and Lenahan does not

       provide any explanation as to how he was harmed. See Jewell, 887 N.E.2d at

       942 (noting failure to cross examine a witness regarding inconsistencies did not

       “satisfy the narrow criteria warranting … consideration [of that alleged error]

       under the fundamental error exception to procedural default”).


[25]   To the extent Lenahan raises defense counsel errors that were not invited and

       are therefore subject to the fundamental error analysis, those alleged errors did

       not violate his fundamental right to a fair trial.


                                  Sufficiency of the Evidence
[26]   Lenahan challenges the sufficiency of the evidence to support his conviction for

       possession of methamphetamine, as a Level 6 felony. Our standard of review

       of the sufficiency of the evidence is well-settled:


               When reviewing the sufficiency of the evidence needed to
               support a criminal conviction, we neither reweigh evidence nor
               judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005
               (Ind. 2009). “We consider only the evidence supporting the
               judgment and any reasonable inferences that can be drawn from
               such evidence.” Id. We will affirm if there is substantial
               evidence of probative value such that a reasonable trier of fact
               could have concluded the defendant was guilty beyond a
               reasonable doubt. Id.


       Clemons v. State, 996 N.E.2d 1282, 1285 (Ind. Ct. App. 2013), trans. denied.

       Moreover, “[a] conviction may be based on circumstantial evidence alone so


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 14 of 17
       long as there are reasonable inferences enabling the factfinder to find the

       defendant guilty beyond a reasonable doubt.” Lawrence v. State, 959 N.E.2d
385, 388 (Ind. Ct. App. 2012) (citation omitted), trans. denied.


[27]   To support Lenahan’s conviction, the State was required to prove that he

       knowingly or intentionally possessed methamphetamine. I.C. § 35-48-4-6.1(a).

       A person actually possesses contraband when he or she has direct physical

       control over it. Gray v. State, 957 N.E.2d at 174. “When the State cannot show

       actual possession, a conviction for possessing contraband may rest instead on

       proof of constructive possession." Id. A person constructively possesses

       contraband when the person has (1) the capability to maintain dominion and

       control over the item, and (2) the intent to maintain dominion and control over

       it. Id. The capability element may be inferred “from the simple fact that the

       defendant had a possessory interest in the premises” where the contraband was

       found, regardless of whether the possessory interest is exclusive. Id. “To prove

       the intent element, the State must demonstrate the defendant’s knowledge of

       the presence of the contraband,” and such knowledge may be inferred from

       either defendant’s exclusive dominion and control over the premises containing

       the contraband, or from evidence of “additional circumstances” indicating the

       defendant’s knowledge of the presence of the contraband. Id. at 174-75. Those

       additional circumstances can include:


               (1) a defendant’s incriminating statements; (2) a defendant’s
               attempting to leave or making furtive gestures; (3) the location of
               contraband like drugs in settings suggesting manufacturing; (4)
               the item’s proximity to the defendant; (5) the location of

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 15 of 17
               contraband within the defendant’s plain view; and (6) the
               mingling of contraband with other items the defendant owns.
Id. at 175 (citing Gee, 810 N.E.2d at 341).


[28]   Here, the jury could reasonably infer from the evidence that Lenahan had

       constructive possession of the methamphetamine found in the pocket of the

       driver’s side door. The bag of drugs was found in close proximity to where

       Lenahan had been—i.e., the driver’s seat. And the only other occupant of the

       vehicle was sleeping in the passenger’s side of the backseat of the vehicle,

       making it reasonable to infer that Lenahan was in the best position to exert

       control over the bag of drugs. There was also evidence that Lenahan attempted

       to hide and/or made furtive gestures; the deputies testified that, as Lenahan

       passed by them on the road, he appeared to be hiding his face behind the pillar

       in between the front and back doors of the vehicle. All of that evidence is more

       than a “mere scintilla,” as Lenahan maintains. Appellant’s Br. at 24-25. It is

       sufficient evidence to support his conviction of possession of

       methamphetamine.



                                               Conclusion
[29]   The trial court did not commit fundamental error when it tendered jury

       instruction number 15. To the extent Lenahan raises defense counsel errors

       that were not invited and are therefore subject to fundamental error analysis,

       those alleged errors did not violate his fundamental right to a fair trial. And

       there was sufficient evidence to support his conviction.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 16 of 17
[30]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1504 | April 2, 2020   Page 17 of 17